--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9
LEASE AGREEMENT


This Agreement is made this 4th day of January, 2011 by and between South Winds
Commercial Center, LC, hereafter Lessor, and Ascot Crossing, LLC hereafter
Lessee.


RECITALS


 
1.
Lessor is the sole owner of the building space "premises" described in Exhibit A
attached hereto, and desires to lease the premises, to a suitable Lessee for
business purposes.

 
2.
Lessee desires to lease the premises for conducting a marketing business.

 
3.
The parties desire to enter into a lease agreement defining their rights,
duties, and liabilities relating to the premises.



IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, THE PARTIES AGREE AS
FOLLOWS:


SECTION ONE
SUBJECT AND PURPOSE


Lessor hereby leases and rents unto Lessee, and Lessee hereby takes as tenants
under Lessors, that certain real property comprising 2700 square feet, more or
less, with a street address of: 902 North 1400 West, St. George Utah, more
particularly described in Exhibit A attached hereto and made a part of this
agreement.


SECTION TWO
TERM AND RENT


Lessor demises the above premises for a term including one (1) one-year period
commencing the 1st day of February, 2011. The rent under this lease shall be the
total of rent due under the entire term. The rent shall be payable at the rate
of One Thousand Two Hundred Dollars ($1200.00) per month for the term of the
lease.
Lessee shall have the option of extending this lease for an additional one (I)
one-year period at the base rental of One Thousand Four Hundred Dollars
($1400.00) per month for the one (1) one-year period, payable in advance on the
first day of each month.
Lessee will deposit with Lessor a One Thousand Two Hundred Dollars ($1200.00)
security deposit; Receipt of which is acknowledged by Lessor, as security for
the faithful performance by Lessee of the terms hereof, and to be returned to
the Lessee, without interest, on the full and faithful performance by the Lessee
of the provisions hereof.
Rent is due in advance the first day of each month. In the event Lessee shall
fail to make a rental payment (including additional rent) within five calendar
days of the due date then Lessee shall pay a sum equal to five percent (5%) of
the amount of rent due and-this lease shall be in default until such amount is
paid or waived in writing by Lessor. In the event of default under the terms of
the Lease, monthly installments shall not accelerate, but will become due month
to month. Lessee must give notice of its intent to extend this lease in writing
six months before the expiration of the initial term of the lease.




SECTION THREE
ADDITIONAL RENT


All charges, costs and expenses that Lessee assumes or agrees to pay hereunder,
together with all interest and penalties that may accrue thereon in the event of
the failure of Lessee to pay those items, and all other damages, costs,
expenses, attorney's fees and other sums that Lessor may suffer or incur, or
that may become due, by reason of any default of Lease or failure by Lessee or
failure by Lessee to comply with the terms and conditions of this Lease shall be
deemed to be additional rent, and, in the event of nonpayment, Lessor shall have
all the rights and remedies against Lessee as herein provided for failure to pay
rent.
 
Rent, additional rent, or any other sums payable hereunder shall bear interest
at the rate of twelve percent (12%) per annum from the date said charges arise.
or are incurred until paid, before. and after judgment.


 
1

--------------------------------------------------------------------------------

 
 
SECTION FOUR
UTILITIES


Lessee shall be solely liable for utility charges as they become due, including
those for gas, electricity, and telephone services.
Lessor shall be liable for water and sewer charges and landscape maintenance due
on the premises.
Lessee shall provide quarterly pest control from a licensed pest control service
for the interior and exterior of said premises..


SECTION FIVE
INSURANCE


Lessor shall carry fire and extended coverage insurance on the building which
includes the demised premises during the entire term of his Lease in an amount
equal to at least one hundred percent (100%) of the valuation of the buildings
and all other. improvements made thereon or thereabouts by either party. The
policy shall be written by a reliable insurance company authorized to do
business in the State of Utah.


Lessee shall furnish and carry owner's lessor and tenant liability insurance
with a company authorized to do business in the State of Utah, in the sum of
five hundred thousand dollars ($500,000.00). A Certificate of Insurance shall be
forwarded to Lessor upon each policy renewal. Any insurance obtained shall
provide:
(a)           Insurance coverage obtained and maintained pursuant to this
requirement may not be brought into contribution with insurance purchased by the
Lessor.
(b)           The insurer shall waive subrogation as to any and all claims
against the Lessor, Lessor's agents or employees or co-tenants, and shall waive
any defenses based on co­insurance or on invalidity arising from the acts of the
Insured.
(c)           The insurer may not elect to restore damage in lieu of a cash
settlement without the prior written approval of the Lessor or when in conflict
with any requirement of law.


Lessee will carry insurance on its properly on the premises and will, hold
Lessor harmless for any loss sustained.


SECTION SIX
ALTERATIONS, ADDITIONS AND IMPROVEMENTS


All additions, changes, and other improvements, other than trade fixtures,
erected or placed on the premises by Lessee shall remain thereon and shall not
be removed there from, and shall become the property of Lessor as made.  No
alterations, additions or improvements in and to the premises shall be made
without Lessor's written permission, which shall not be unreasonably withheld.
Lessor's consent to any improvements shall be given only upon the express
condition that all improvements shall be paid for as made, and shall not grant
Lessee authority to bind or obligate Lessor or encumber fee title to the
premises.


SECTION SEVEN
REPAIRS


Lessor shall be responsible for all structural, heating, plumbing, and
mechanical system repairs. Lessee shall be responsible for all other maintenance
of the premises.


SECTION EIGHT
INDEMNITY
Lessee shall indemnify Lessor against all expenses, liabilities and claims by or
on behalf of any person or entity, including reasonable attorney's fees, arising
out of either (1) a failure by Lessee to perform any of the terms or conditions
of this Lease, (2) a failure to comply with any law of any governmental
authority, or (3) any mechanic's lien or security interest filed against the
premises, to the extent said mechanic's lien or security interest did arise as a
result of action by Lessee.


 
2

--------------------------------------------------------------------------------

 
 
SECTION NINE
ACCESS TO PREMISES: SIGNS POSTED BY LESSOR


Lessee shall permit Lessor or its agents to enter the premises at all reasonable
hours to inspect the premises or make repairs that Lessee may neglect or, refuse
to make in accordance with the provisions of this Lease, and also to show the
premises to prospective buyers. At any time within one year prior to expiration
of the term, Lessor may show the premises to persons wishing to rent the
premises or post signs indicating their availability.


SECTION TEN
EASEMENTS, AGREEMENTS OR ENCUMBRANCES


The parties shall be bound by all existing easements, agreements and
encumbrances of record relating to the premises, and Lessor shall not be liable
to Lessee for any damages resulting from any action taken by a holder there
under.


SECTION ELEVEN
QUIET ENJOYMENT


Except as provided in this lease and by law, Lessor warrants that Lessee shall
be granted peaceable and quiet enjoyment of the premises free from any eviction
or interference by Lessor if Lessee pays the rent and other charges provided
herein, and otherwise performs the terms and conditions of this Lease.


SECTION TWELVE
LIABILITY OF LESSOR


The provisions here in permitting Lessor to enter and inspect the premises are
made to insure that Lessee is in compliance with the terms and conditions hereof
and make repairs that Lessee has failed to make. Lessor shall not be liable to
Lessee for any entry on the premises for inspection purposes, for failure to
inspect the premises.


SECTION THIRTEEN
DESTRUCTION OF PREMISES


In the event of a partial destruction of the premises during the term from any
cause, Lessor shall forthwith repair the same, provided the repairs can be made
within thirty (30) days under the laws and regulations of applicable
governmental authorities. A partial destruction is defined as any destruction of
a substantial portion, but less than all, of the premises not caused by the
negligence or fault of Lessee. Any partial destruction shall neither annul nor
void this Lease, except that Lessee shall be entitled to a proportionate
reduction of rent while the repairs are being made, any proportionate reduction
being based on the extent to which the making of repairs shall interfere with
the business carried on by Lessee on the premises. If the repairs cannot be made
in the specified time, this Lease may be terminated at the option of either
patty. Any destruction less than substantial Lessee shall be treated as repairs
and maintenance under the provisions of Section Seven.


 
3

--------------------------------------------------------------------------------

 


SECTION FOURTEEN
CONDEMNATION


Rights and duties in the event of condemnation arc as follows:
(1)           If the whole of the premises shall be taken or condemned by any
competent authority for any public or quasi-public use or purpose, this Lease
shall cease and terminate as of the date on which title shall vest thereby in
that authority; and the rent reserved hereunder shall be apportioned and paid up
to that date..
(2)            If only a portion of the premises shall be taken or condemned,
Lessor shall supply, within 60 days, replacement space of comparable size,
appearance; and function which is acceptable in the determination of Lessee. If
Lessor shall fail so to do, the lease term shall terminate. During the period in
which Lessee's use shall be diminished, rent shall be proportionately reduced.
(3)            In the event of any taking or condemnation in whole or in part,
the entire resulting award of consequential damages shall belong to Lessor
without any deduction there from for the value of the un-expired term of this
Lease or for any other estate or interest in any and all such awards.


SECTION FIFTEEN
REPRESENTATIONS BY LESSOR


At the commencement of the term, Lessee shall accept the premises in their
existing condition and state of repair, and Lessee agrees that no
representations, statements or warranties, express or implied, have been made by
01' on behalf of Lessor in respect thereto except as contained in the provisions
of this Lease and Lessor shall in no event be liable for any latent defects.


SECTION SIXTEEN
WAIVERS


The failure of Lessor to insist on a strict performance of any of the terms and
conditions hereof shall be deemed a waiver of the rights or remedies that Lessor
may have regarding that specific instance only, and shall not be deemed a waiver
of any subsequent breach or default in any terms and conditions.


SECTION SEVENTEEN
NOTICE


All notices to be given with respect to this Lease shall be in writing. Each
notice shall be sent by registered or certified mail, postage prepaid and Return
Receipt requested, to the party to be notified at the address shown below:.


Lessor:
South Winds Commercial Center, LC Mark P. Sleight
 
P.O. Box 40
 
St. George, UT 84771-0040
   
Lessee:
Ascot Crossing, LLC 902 North 1400 West
 
St. George Utah 84770



Every notice shall be deemed to have been given at the time it shall be
deposited in the United States mail in the manner prescribed herein.
Nothing herein shall be constructed to preclude personal service of any notice
in the manner prescribed for personal service of a Summons or other legal
process.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION EIGHTEEN
HOLDOVERS


In the event Lessee maintains occupancy of the premises past the term of this
Lease, Lessee shall be a tenant at will, and in no event shall Lessor and Lessee
be deemed to have renewed this Lease for an additional term.


SECTION NINETEEN
ASSIGNMENT, MORTGAGE OR SUBLEASE


Lessee may sublease areas of the premises to other "Marketing Related
Businesses".  Lessee shall not assign, mortgage, pledge, or encumber this Lease
or the demised premises in whole, nor permit the premises to be used or occupied
by others, nor shall this Lease be assigned or transferred by operation of law,
without the prior consent in writing of Lessor in such instance, which will not
be unreasonably withheld. Collection of rent from any assignee, transferee,
subtenant, or occupant, and/or application of the net amount collected to the
rent reserved herein, shall not be deemed a waiver of any agreement or condition
hereof; and such action shall constitute the acceptance of the assignee,
transferee, subtenant or occupant.


SECTION TWENTY
SURRENDER OF POSSESSION


Lessee shall, on the last day of the term, or on earlier termi'l1ation and
forfeiture of the Lease, peaceably and quietly. surrender and deliver the
demised premises to Lessor free of sub-tenancies, including all buildings,
additions and improvements, other than trade fixtures, constructed or placed
thereon by Lessee, all in good repair, Lessee shall repair and re-store all
damage to the premises caused by the removal of equipment, trade fixtures and
personal property, Any trade fixtures, equipment or personal property belonging
to Lessee, if not removed upon termination, shall, at Lessor's election, be
deemed abandoned and become the property of the Lessor without payment or offset
therefore.


SECTION TWENTY-ONE
DEFAULT OR BREACH


Each of the following events shall constitute a default or breach of this Lease
by Lessee:
(1) If Lessee shall fail to pay Lessor any rent or additional rent when the same
shall become due.
(2)           If Lessee shall fail to perform or comply with any of the
conditions of this Lease and if the nonperformance shall continue for a period
of sixty (60) days after notice thereof by Lessor to Lessee or, if the
performance cannot be reasonably had within the sixty (60) day period, Lessee
shall not in good faith have commenced performance within the sixty (60) day
period and shall not diligently proceed to completion of performance.
(3)            If Lessee shall vacate, abandon or fail to occupy the premises,
or if the premises shall pass to or devolve on any other person or party, or if
the premises shall be used for any purpose other than herein set forth, or for
use in violation of any law or regulation.
(4)            If the going business of Lessee shall terminate, or if Lessee
shall become subject of bankruptcy, reorganization, assignment for benefit of
creditors or any other procedures with similar purpose, whether voluntary or
involuntary.
(5)            If any claim for materials or labor shall arise or be claimed
against the premises or Lessor by reason of the acts of Lessee, its heirs,
assigns or agents.


 
5

--------------------------------------------------------------------------------

 


SECTION TWENTY-TWO
REMEDIES ON DEFAULT


In the event of any default hereunder (or threatened default in the case of
subparagraph (2) of this Section), the rights of Lessor shall be as follows:


(1)           Lessor may elect, but shall not be obligated, to make any payment
required of Lessee herein or comply with any agreement, term or condition
required hereby to be performed by Lessee, and Lessor shall have the right to
enter the premises for the purpose of connecting or remedying any such default
and to remain until the default has been connected or remedied. However, any
expenditure hereunder by Lessor shall not be deemed to waive or release the
default of Lessee or the right of Lessor to take any action as may be otherwise
permissible hereunder in the case of any default.
(2)              Lessor shall have the right of injunction to restrain Lessee
and the right to invoke any remedy allowed by law or in equity, as if the
specific remedies of indemnity or reimbursement were not provided .herein.
(3)              Lessor shall have the right to cancel and terminate this Lease,
as well as all of the right, title and interest of Lessee hereunder, by giving
to Lessee not less than sixty (60) days' notice of the cancellation and
termination.  On expiration of the time fixed in the notice, this Lease and the
right, title and interest of Lessee hereunder shall terminate in the same manner
and with the same force and effect, except as to Lessee's liability for sums
accrued prior to the date of termination, as if the date fixed in the notice of
cancellation and termination were the end of the term herein originally
determined.
(4)            Lessor may if permitted by law, re-enter the premises immediately
without notice and remove Lessee's property and Lessee hereby grants to Lessor a
security interest in Lessee's fixtures, equipment and inventory as now or
hereafter on the premises and products proceeds and replacements
thereof.  Lessor may store the Lessee's property in a public warehouse or at a
place selected by Lessor, at the expense of Lessee. After re-entry Lessor may
terminate the Lease as provided above. Without notice, re-entry will not
terminate the Lease.
(5)            Lessor may recover from Lessee all damages proximately resulting
from the default at breach, including, but not limited to, the cost of
recovering the premises or altering or remodeling the same for re-letting or the
cost of exercising any of the remedies provided herein or by law, and may
further recover the unpaid rent reserved under this Lease, the total amount of
which shall be due and payable.


SECTION TWENTY-THREE
APPLICATION OF REMEDIES


(1)            The rights and remedies given to Lessor in this Lease are
distinct, separate and cumulative, and no one of them, whether or not exercised
by Lessor, shall be deemed to be in exclusion of any of the others herein, by
law or by equity provided.
(2)            In all cases hereunder, and in any suit, action, or proceeding of
any kind between the parties, it shall be presumptive evidence of the fact of
the existence of a charge being due if Lessor shall produce a bill, notice or
certificate of any public official entitled to give that notice to the effect
that such charge appears of record on the books in his office and has not been
paid.
(3)            No receipt of money by Lessor from Lessee after default or
cancellation of this Lease shall reinstate, continue or extend the term or
affect any notice given to Lessee or operate as a waiver of the right of Lessor.


SECTION TWENTY-FOUR
ATTORNEY'S FEES


Should any party default in any of the covenants or agreements herein contained,
that defaulting party shall pay all costs and expenses, including a reasonable
attorney's fee, which may arise or accrue from enforcing this Lease or in
pursuing any remedy provided hereunder or by applicable law, whether such remedy
is pursued by filing suit or.-otherwise.


 
6

--------------------------------------------------------------------------------

 


SECTION TWENTY-FIVE
TOTAL AGREEMENT APPLICABLE TO SUCCESSORS


This Lease contains the entire agreement between the parties and cannot be
changed or terminated except by a written instrument subsequently executed by
the parties hereto. This Lease and the terms and conditions hereof apply to and
are binding on the heirs, legal representatives, successors and assigns of both
parties.


SECTION TWENTY-SIX
APPLICABLE LAW


This agreement shall be governed by and constructed in accordance with the laws
of the State of Utah.




 
7

--------------------------------------------------------------------------------

 


SECTION TWENTY-SEVEN
TIME OF THE ESSENCE


Time is of the essence in all provisions of this Lease.


IN WITNESS WHEREOF, this Lease has been entered into this day and year first
abovewritten.






LESSOR:  SOUTHWINDS COMMERCIAL CENTER, LC


By:/s/______________________                                           
Its: President                                      
Address:     PO Box 40
                     St. George, UT 84771






LESSEE:  ASCOT CROSSING, LLC.
By: /s/_____________________                                           
Its: _______________________
Address:    902 North 1400 West
                     St. George Utah 84770






 
8

--------------------------------------------------------------------------------

 


GUARANTY


In consideration of the execution of the above Lease, the undersigned, jointly
and severally, hereby irrevocably and unconditionally guarantee the full and,
complete performance of all obligations and liabilities due and to become due to
Lessor from Lessee under the above Lease, together with all attorney's fees;
costs and expenses of collection incurred by Lessor in enforcing any such
obligations and liabilities.


Dated this 4th day of January, 2011.
By: /s/________________                
Melissa Gardner


10


 
9

--------------------------------------------------------------------------------

 


EXHIBIT A


The premises, which are subject to this Lease, are described as follows:


An 2700 square ft. office located at 902 North 1400 West, St. George, UT 84770


 
10

--------------------------------------------------------------------------------